Title: James Madison to Charles J. Ingersoll and Others, 13 October 1830
From: Madison, James
To: Ingersoll, Charles Jared


                        
                            
                                
                            
                            
                                
                                    Montpr.
                                
                                Ocr. 13. 1830
                            
                        
                        
                         
                        J. Madison has recd. the polite invitation of the "Penn Society" to their anniversary dinner on the 25th.
                            inst: Being under the necessity of denying himself, the pleasure of accepting it, he complies with the requested
                            alternative by offering as a toast--"The immortal memory of Penn who subdued the ferocity of Savages by his virtues
                            & enlightened the Civilized world by his Institutions"
                        
                            
                                
                            
                        
                    